Filed 11/17/22 P. v. Heinrichs CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                    2d Crim. No. B315645
                                                            (Super. Ct. No. 21F-00822)
     Plaintiff and Respondent,                               (San Luis Obispo County)

v.

JAMES HEINRICHS,

     Defendant and Appellant.


       James Heinrichs appeals from the judgment after the trial
court’s denial of his motion to suppress evidence seized during a
traffic stop. He contends the police unconstitutionally prolonged
the traffic stop beyond the time in which a reasonably diligent
officer would have completed the mission of the stop. We
conclude the police did not unduly prolong the stop. We affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
       On February 11, 2021, at approximately 9:50 a.m., Officer
Christopher Siglin of the Pismo Beach Police Department
observed Heinrichs’s vehicle leaving the parking lot of a motel
known for “significant . . . narcotics activity.” The officer followed
Heinrichs, who was exceeding the posted speed limit. Heinrichs’s
vehicle also had a malfunctioning center brake light. Siglin
initiated a traffic stop based on those violations.
       After contacting Heinrichs, Siglin relayed Heinrichs’s
driver’s license information to dispatch to “[c]heck his license
status” and to check for any warrants or probation referrals.
While waiting for a response, the officer observed closed
containers of “Smirnoff Ice” on the front passenger seat and noted
that Heinrichs’s “eyes were glassy.” After confirming Heinrichs
was not intoxicated, Siglin asked him whether he was caught up
on his tickets and if he had missed any court hearings. Heinrichs
admitted he had been arrested in September 2020 for narcotics
possession and had missed a court hearing in that matter, but
reported his attorney had appeared for him.
       Thereafter, a dispatch officer informed Siglin that
Heinrichs had no warrants or probation referrals. The trial court
determined that within 45 seconds of the receipt of that
information, the officer asked Heinrichs whether he had anything
in the vehicle the officer should know about, such as narcotics or
drug paraphernalia.
       Our review of Officer Siglin’s body camera video reveals a
much shorter time frame. After speaking with the dispatch
officer, Siglin said “10-4,” turned to Heinrichs and asked whether
he had any narcotics or drug paraphernalia in his car. The
inquiry took two seconds. Heinrichs immediately admitted there
“might be a pipe or two in there.”
       After Siglin requested an assisting police unit, Heinrichs
admitted he also had narcotics in the vehicle. A subsequent
search of the vehicle revealed methamphetamine.
       An information charged Heinrichs with possession for sale
of a controlled substance (Health & Saf. Code, § 11378) and
transportation of a controlled substance (id. § 11379, subd. (a).)

                                2
It was further alleged that Heinrichs was released on bail in two
other cases (Pen. Code, § 12022.1) and had a prior strike
conviction (id., §§ 667, subds. (d) & (e), 1170.12, subds. (b) & (c).)
       Defense counsel moved to suppress the evidence seized
during the traffic stop search. (Pen. Code, § 1538.5.) Officer
Siglin testified as the sole witness. Videos from the officer’s dash
and body cameras were admitted. Siglin testified that as soon as
dispatch confirmed there were no pending warrants or probation
referrals, he “was going to cite [Heinrichs] for the . . . equipment
violation, but because [Heinrichs] had mentioned the prior arrest
for a possession of narcotics, I figured I’d ask him really quick if
there was anything illegal inside the car.”
       The trial court denied the motion to suppress, finding that
Siglin properly stopped Heinrichs for motor vehicle infractions
and that the traffic stop was not unduly prolonged.
       Heinrichs pled no contest to transporting a controlled
substance and admitted the prior strike violation. The trial court
sentenced Heinrichs to the middle term of three years, doubled to
six years for the prior strike.
                             DISCUSSION
                          Standard of Review
       “In ruling on a motion to suppress, the trial court must find
the historical facts, select the rule of law, and apply it to the facts
in order to determine whether the law as applied has been
violated. [Citation.] We review the court’s resolution of the
factual inquiry under the deferential substantial evidence
standard. The ruling on whether the applicable law applies to
the facts is a mixed question of law and fact that is subject to
independent review. [Citation.]” (People v. Ramos (2004) 34
Cal.4th 494, 505.)




                                   3
          Substantial Evidence Supports the Trial Court’s
              Denial of Heinrichs’s Motion to Suppress
       The Fourth Amendment’s proscription on unreasonable
searches and seizures requires that an arrest be based on
probable cause to believe a crime has been committed (People v.
Celis (2004) 33 Cal.4th 667, 673), while a detention may be based
on a reasonable suspicion of criminal activity. (Id. at p. 674.) A
traffic stop based on a suspicion that the driver has committed a
traffic infraction is an example of a brief investigatory detention,
permissible to determine whether a crime has been committed.
But an investigatory traffic stop must remain a relatively brief
encounter. Absent indications of criminal activity beyond the
initially observed infraction, officers may not extend a stop’s
duration beyond the time necessary to address the traffic
violation and attend to officer safety concerns. (Rodriguez v.
United States (2015) 575 U.S. 348, 354 [191 L.Ed.2d 492].)
       During a stop, an officer is allowed to inquire into matters
unrelated to the suspected traffic violation. (Arizona v. Johnson
(2009) 555 U.S. 323, 333 [172 L.Ed.2d 694].) However, if those
inquiries “measurably extend the duration of the stop,” it may
become an unconstitutional seizure. (Ibid.)
       The trial court found that “when . . . Officer Siglin asked
Mr. Heinrichs if he had any paraphernalia or illegal objects on
him, there had been a passage of a total of I believe 45 seconds
from when he received [the dispatch] information. I can’t find
that that’s unreasonably prolonged. The officer has the right to
ask that question. Mr. Heinrichs answered that question, and
that, from that point forward, gave the officer further reason to
go forward. In fact, it was less than another, I believe 40, 45
seconds before Mr. Heinrichs acknowledged that he actually had
the drugs in the car. So I don’t believe the stop was unduly
prolonged.”

                                 4
       We agree with Heinrichs that Officer Siglin’s question
regarding whether he had any paraphernalia or illegal objects in
the vehicle was unrelated to the issuance of a citation for the
traffic infractions. But we cannot agree that the record shows
that the question measurably extended the traffic stop’s duration.
It is undisputed the police were entitled to wait until dispatch
advised whether Heinrichs had any warrants or probation
referrals.
       Officer Siglin’s body camera video confirms that his inquiry
to Heinrichs occurred in even less than the 45 seconds found by
the trial court. Siglin concluded his transmission with dispatch,
turned to Heinrich and asked him whether he had any
paraphernalia or illegal objects. Heinrichs admitted to having “a
pipe or two.” The exchange took only a few seconds. Such a brief
continued detention beyond the period needed to check for
warrants and probation was not unreasonable.
                            DISPOSITION
       The order denying the motion to suppress evidence is
affirmed.
       NOT TO BE PUBLISHED.




                                     CODY, J.*

We concur:



      YEGAN, Acting P.J.             BALTODANO, J.

      *Judge of the Ventura Superior Court assigned by the
Chief Justice pursuant to article VI, section 6 of the California
constitution.

                                 5
                  Timothy S. Covello, Judge
                   Dodie A. Harman, Judge
           Superior Court County of San Luis Obispo
               ______________________________


      Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Nima Razfar, Deputy Attorney General,
for Plaintiff and Respondent.




                              6